Citation Nr: 0903102	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  07-00 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an effective date earlier than October 6, 
1998, for the grant of service connection for schizophrenia, 
to include the issue of whether there was clear and 
unmistakable error (CUE) in the April 1974 rating decision or 
the April 1994 rating decision that previously denied this 
claim.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1972 to July 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The procedural history of the veteran's grant of service 
connection for schizophrenia is lengthy and complicated.  The 
veteran filed numerous claims of entitlement to service 
connection for schizophrenia since September 1973 until his 
claim was finally granted in a November 2000 rating decision.  
Currently, the effective date for his initial grant of 
service connection is October 6, 1998, the date of his most 
recent reopened claim of entitlement to service connection 
for schizophrenia. 

In general, where a claim for service connection is filed 
more than one year after separation from active service, the 
effective date for the grant of service connection is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(b); 38 C.F.R. § 
3.400(b).

In this case, the veteran filed numerous claims since his 
separation from the military in 1973.  The veteran's claim 
was originally denied on the merits in a November 1973 rating 
decision.  The veteran did not appeal the rating decision 
and, therefore, the decision became final.  38 U.S.C.A. § 
7105.  Thereafter, the veteran filed a claim to reopen in 
1974.  The RO reopened the claim and denied it on the merits 
in an April 1974 rating decision.  Numerous claims to reopen 
were filed thereafter, most significantly, in April 1974.  In 
an April 1974 rating decision, the RO found no new and 
material evidence and, therefore, declined to reopen the 
claim.  This decision was also not appealed and, therefore, 
became final.  Id.  Again, the veteran was finally awarded 
service connection for schizophrenia in a November 2000 
rating decision, effective October 6, 1998, the date of the 
veteran's most recent claim to reopen.

The veteran is not disputing the finality of the numerous 
prior rating decisions.  Rather he is alleging two 
alternative theories for entitlement to an earlier effective 
date.  He alleges that there was clear and unmistakable error 
(CUE) in the April 1974 rating decision, which reopened his 
claim and denied it on the merits.  Alternatively, he alleges 
there was CUE with the April 1994 rating decision, which 
declined reopening the claim.

Where there has been a prior final denial, the award of VA 
benefits may not be effective earlier than the date the VA 
received the particular application for which the benefits 
were granted.  Washington v. Gober, 10 Vet. App. 391 (1997).  
There are only two exceptions to the rule of finality of VA 
decisions, i.e., challenges based on clear and unmistakable 
error (CUE) in a prior, final decision (38 U.S.C.A. §§ 5109A, 
7111), and reopened claims based on new and material evidence 
(38 U.S.C.A. § 5108).  Cook v. Principi, 318 F.3d 1334, 1339 
(Fed. Cir. 2002).

The Board notes, the RO found no CUE with the April 1974 
rating decision, but did not consider the veteran's 
alternative argument; namely, whether CUE exists with the 
April 1994 rating decision.  Thus, the Board finds it would 
be prejudicial to adjudicate this aspect of the veteran's 
claim without RO review.  

Additionally, the VCAA, in part, requires VA to adequately 
identify the evidence necessary to substantiate the claim, 
the evidence presently of record, and the veteran's and VA's 
respective responsibilities in development of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Here, no letter was sent to the veteran advising him of the 
laws and regulations specific to effective date issues and 
CUE claims.  The veteran is entitled to a letter adequately 
identifying the evidence necessary to substantiate his claim 
of entitlement to an effective date earlier than October 6, 
1998, for the grant of service connection for schizophrenia, 
to include the issue of whether there was CUE in the April 
1974 or April 1994 rating decisions followed by a subsequent 
readjudication.  See Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. Apr. 5, 2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that all VCAA 
notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, implementing regulations, 
interpretative precedent court decisions, 
and any other applicable legal precedent 
concerning the claim for an earlier 
effective date earlier than October 6, 
1998, for the grant of service connection 
for schizophrenia, to include whether 
there is CUE with an April 1974 rating 
decision, denying the claim on the merits, 
or with an April 1994 rating decision, 
declining to reopen the claim.

2.  After the above is complete, 
readjudicate the veteran's claim, to 
include the issues of whether there is CUE 
in the April 1974 or April 1994 rating 
decisions.  If the claim remains denied, 
issue a supplemental statement of the case 
(SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

